Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1a. Claims 1-20 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c below.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


1c. Claims 1-20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Cao (US 10833811 B2, hereinafter Cao ‘811).

Regarding Claims 1-20, the claims are not patentably distinct with Cao ‘811. See the following comparison table. The claim limitations of parent and child are closely matched in the table, and are clear enough without further explanation.
Table 1 Non-Statutory Double Patenting
Instant Application 17/090,282
Parent Patent 10,833,811
1, A method, the method comprising: 


receiving, by a first apparatus, a transport block intended for a second apparatus, the transport block comprising a plurality of code blocks; and 



transmitting, from the first apparatus to the second apparatus, at least one code block based on an outer coded version of the at least one code block of the plurality of code blocks in the received transport block intended for the second apparatus.

1, A method for user equipment (UE) cooperation, the method comprising: 

receiving, at a first UE, a transport block intended for a second UE, the transport block comprising a plurality of code block groups, each code block group comprising a plurality of code blocks; and 

transmitting, from the first UE to the second UE, at least one code block based on at least one code block group of the received transport block intended for the second UE, the at least one code block group of the received transport block including less than all code block groups of the received transport block.

2, The method of claim 1, wherein the transmitting the at least one code block comprises: transmitting the outer coded version of the at least one code block based on a first set of code blocks, the first set of code blocks being less than all of the plurality of code blocks in the transport block.

2, The method of claim 1, wherein transmitting at least one code block based on the at least one code block group of the transport block intended for the second UE comprises transmitting at least one outer coded code block based on less than all code block groups of the transport block.



3, The method of claim 2, wherein outer coding used to generate the at least one outer coded code block comprises one of: raptor coding, Reed Solomon (RS) coding, parity check coding, and erasure coding.

4, The method of claim 1, further comprising: 
receiving, by the first apparatus from the second apparatus, a feedback message, the feedback message including: 

information indicating a quantity of one or more code blocks that the second apparatus failed to decode, 

wherein the transmitting the outer coded version of the at least one code block comprises: 
transmitting the quantity of the one or more code blocks that the second apparatus failed to decode based on the feedback message.

5, The method of claim 1, further comprising: receiving, at the first UE, a feedback message from the second UE including 


information identifying at least one code block group the second UE failed to decode for the transport block, 

wherein the at least one code block group upon which the at least one code block transmitted from the first UE is based is selected from among the plurality of code block groups of the transport block based at least in part on the feedback message from the second UE.

5, The method of claim 1, further comprising: 





transmitting, from the first apparatus in sidelink control information (SCI) in a sidelink control channel, at least one of: information identifying an index of the at least one code block, information identifying a number of outer coded versions of the plurality of code blocks transmitted from the first apparatus, or information identifying parameters to generate each of the outer coded versions of the plurality of code blocks transmitted from the first apparatus.

9, The method of claim 1, wherein the at least one code block transmitted from the first UE comprises at least one code block group of the transport block, and the method further comprises: 

transmitting, from the first UE in sidelink control information (SCI) in a sidelink control channel, information identifying an index of each code block group of the at least one code block group transmitted from the first UE among all the code block groups of the transport block.

6, The method of claim 1, further comprising: receiving, by the first apparatus, a feedback message from the second apparatus including information identifying one or more code blocks that the second apparatus failed to decode for the transport block, 

wherein the at least one code block is selected from among the plurality of code blocks in the transport block based at least in part on the feedback message from the second apparatus.

5, The method of claim 1, further comprising: receiving, at the first UE, a feedback message from the second UE including information identifying at least one code block group the second UE failed to decode for the transport block, 

wherein the at least one code block group upon which the at least one code block transmitted from the first UE is based is selected from among the plurality of code block groups of the transport block based at least in part on the feedback message from the second UE.


7, The method of claim 1, further comprising: 



wherein the at least one code block transmitted from the first apparatus is selected from among the plurality of code blocks the transport block based at least in part on the scheduling information from the base station.





wherein the at least one code block transmitted from the first UE comprises at least one code block group selected from among the plurality of code block groups of the transport block based at least in part on the scheduling information from the base station.








transmitting, from the first apparatus in sidelink control information (SCI) in a sidelink control channel, information identifying an index of the at least one code block.

9, The method of claim 1, wherein the at least one code block transmitted from the first UE comprises at least one code block group of the transport block, and the method further comprises: 

transmitting, from the first UE in sidelink control information (SCI) in a sidelink control channel, information identifying an index of each code block group of the at least one code block group transmitted from the first UE among all the code block groups of the transport block.

9, The method of claim 1, wherein the transport block includes a plurality of code block groups, and each code block group of the plurality of code block groups includes multiple code blocks, the transmitting comprising: 

transmitting, from the first apparatus to the second apparatus, the at least one code block based on at least one code block group of the plurality of code block groups in the transport block.

9, The method of claim 1, wherein the at least one code block transmitted from the first UE comprises at least one code block group of the transport block, and the method further comprises: 

transmitting, from the first UE in sidelink control information (SCI) in a sidelink control channel, information identifying an index of each code block group of the at least one code block group transmitted from the first UE among all the code block groups of the transport block.


10, The method of claim 9, the transmitting the at least one code block comprising: 


generating an outer coded code block based on contents of the at least one code block group; and transmitting outer coded versions of the at least one code block group to the second apparatus.

6, The method of claim 2, wherein transmitting the at least one outer coded code block comprises: 

generating, for each code block group of the transport block, an outer coded code block based on contents of the code block group; and transmitting outer coded versions of the code block groups to the second UE.


Claims 11-20 are rejected based on the same rationales of Claims 1-10.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.